Case 19-10564-JDW          Doc 28    Filed 08/26/19 Entered 08/26/19 14:25:03                 Desc Main
                                     Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                        CHAPTER 13 CASE NO.:

CECIL RAY CREEKMORE                                                      19-10564-JDW

             OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

        COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this Objection to Notice of Mortgage Payment Change (the “Objection”) and in
support states as follows:

        1.      The Debtor 1 initiated this proceeding with the filing of a voluntary
petition for relief on February 8, 2019. The Debtor’s Chapter 13 plan (the “Plan”) has
yet to be confirmed.

        2.      On April 15, 2019, Ditech Financial LLC as servicer for U.S. Bank, N.A., as
Trustee, successor in interest to Wachovia Bank, National Association, as Trustee, for
Mid-State Capital Corporation 2005-1 Trust (“Ditech”) filed its Proof of Claim (Clm. #6-
1) (the “Claim”) in the amount of $105,581.40 which is secured by the principal
residence of the Debtor. The Claim consists of prepetition arrearage in the amount of
$23,628.57.

        3.      The Plan provides for the treatment of the Claim of Ditech pursuant to
§1322(b)(5) by curing the prepetition arrearage and maintaining the continuing monthly
mortgage payment.

        4.      According to the Claim, the prepetition arrearage in the amount of
$23,628.57 consists of the following amounts:

                Principal and interest due:                               $9,876.23
                Prepetition fees due:                                    $12,198.52
                Escrow deficiency for funds advanced:                     $1,136.26


1
 The above-referenced Debtor or Debtors shall be referred to herein in the singular as Debtor unless
specified otherwise (e.g. Debtor1 or Debtor2).

                                                    1
Case 19-10564-JDW            Doc 28     Filed 08/26/19 Entered 08/26/19 14:25:03                     Desc Main
                                        Document     Page 2 of 4


                 Post-Petition Payments Per Plan:                                $839.87
                 Projected escrow shortage:                                      $320.62
                 Less funds on hand:                                            ($742.93)
                 Total prepetition arrearage                                   $23,628.57


        5.       The purpose of including the escrow deficiency and projected escrow
shortage in the prepetition arrearage is to bring the balance of the escrow account to a
sufficient starting point so that the account balance during the upcoming twelve (12)
month period, after payments into and disbursements from, will not fall below the
required cushion, which is equal to two times the required monthly escrow payment.

        6.       On July 11, 2019, Ditech filed its Notice of Mortgage Payment Change
(“NMPC”) (Dkt. #24) with a new total payment of $1,260.10 effective as of August 5,
2019 (the “New Payment”). The basis for the change is stated to be due to a change in
the required escrow account payment. As part of the change was the addition of
property insurance.

        7.       According to the NMPC, the escrow payment will increase from $114.73
to $500.39. (The Annual Escrow Account Disclosure Statement states that the current
escrow payment is $0.00, instead of $114.73 as stated in the NMPC; however, for the
purposes of this Objection that difference is immaterial.) The new escrow payment is
comprised of the required monthly escrow of $262.91 2 and an escrow shortage of
$237.48. The amount for principal and interest is unchanged. It is the escrow shortage
which is the basis of this Objection.

        8.       Attached to the NMPC is the Annual Escrow Account Disclosure
Statement which reflects prior activity in the escrow account and a projection of activity
in the account for the upcoming twelve (12) months. That information is then used to



2
 The required escrow is comprised of property insurance ($2,193.00) and real property taxes ($961.90) which, when
spread over a 12-month period results in an escrow payment of $262.91. ($2,193.00 + $ 961.90 = $3,154.90 ÷ 12 =
$262.91). It is unknown to the Trustee whether these amounts are correct; however, the Trustee takes them as being
correct.

                                                        2
Case 19-10564-JDW         Doc 28   Filed 08/26/19 Entered 08/26/19 14:25:03      Desc Main
                                   Document     Page 3 of 4


calculate the required escrow payment for the upcoming twelve (12) months, any
shortage that may exist in the account, and the new monthly mortgage payment.

       9.     For the projection of activity contained in the NMPC, the beginning
balance as of August 2019 (i.e. the ending balance as of July 31, 2019) is negative
$1,762.82, and the shortage amount is calculated to be negative $2,849.74. When the
shortage amount is divided by twelve (12) the result is a monthly escrow shortage
payment of $237.48, which is the amount being collected in the New Payment.

       10.    As noted in ¶¶ 4 and 5 above, the escrow deficiency and shortage which
existed as of the petition date were included in and will be collected through payment
of the prepetition arrearage. The negative beginning balance should no longer exist.
The account should have been adjusted so that the escrow account was adequately
funded as of the petition date.

       11.    The collection of the shortage in the New Payment will result in the
shortage amount being collected twice. Once as part of the prepetition arrearage and
again as the escrow shortage component which is part of the New Payment.

       12.    The Trustee alleges that, effective August 5, 2019, the mortgage payment
should be set at $1,022.62, which consists of principal and interest and required escrow
for both property insurance and taxes ($759.71 + $262.91= $1,022.62).

       13.    The Trustee requests that the NMPC be disallowed, the mortgage
payment effective August 5, 2019, be set at $1,022.62, and that Ditech be ordered to
correct the escrow account as necessary to be consistent with the Claim.

       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order sustaining the
Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy
estate may be entitled.




                                             3
Case 19-10564-JDW      Doc 28    Filed 08/26/19 Entered 08/26/19 14:25:03         Desc Main
                                 Document     Page 4 of 4


       Dated: August 26, 2019

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER, ESQ.
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com
                                          MSB No. 10645


                              CERTIFICATE OF SERVICE
        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Ditech Financial, LLC
       Post Office Box 6154
       Rapid City, SD 57709-9858

       Karen A. Maxcy, Esq.
       McCalla Raymer Leibert Pierce, LLC
       1544 Old Alabama Rd.
       Roswell, GA 30076

       Dated: August 26, 2019

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              4
